Filed 11/30/22 P. v. Hayes CA1/4
        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FIRST APPELLATE DISTRICT

                                        DIVISION FOUR


 THE PEOPLE,
              Plaintiff and Respondent,
                                                                 A163679
 v.
 DAREN HAYES,                                                    (Solano County Super. Ct.
                                                                 No. FCR353928)
              Defendant and Appellant.


          Appellant Daren Hayes appeals the trial court’s order
requiring him to complete a 52-week domestic violence program
as a condition of parole. In supplemental briefing submitted in
response to a request from this court, however, the parties agree
that the appeal is moot because defendant’s term of parole
expired while this appeal was pending. Finding no applicable
exception to the mootness doctrine, we shall dismiss the appeal.
                                        BACKGROUND
          Defendant was convicted of violating Penal Code section
422 (criminal threat) and sentenced to two years and four months
in prison.1 He was released on parole in July 2020, and referred
to the Sonoma County Superior Court’s parole re-entry court.


          1   Undesignated statutory references are to the Penal Code.

                                                      1
One condition of his parole was that he complete a 52-week
domestic violence class.
      In July 2021, defendant moved the court to dismiss the 52-
week domestic violence counseling requirement on the basis that
he was gainfully employed, living in a sober living environment,
taking care of his mother, and engaged in similar classes for 26
hours per week through the Archway Recovery Services program
on topics including domestic violence, anger management, victim
impact, denial management, and coping skills.
      The trial court granted defendant’s request and eliminated
the domestic violence counseling requirement. But in September
2021, after reviewing a prosecution motion and section 3053.2,
the court reconsidered its earlier order and reinstated the
domestic violence condition.2
      This appeal followed.
                           DISCUSSION
      Because defendant’s parole expiration date was not
apparent from the record, on October 13, 2022, this court



      2 Section 3053.2, subdivision (b) provides in relevant part
that “[t]he Board of Parole Hearings or the supervising parole
agency may impose the following condition on the parole of a
person released from prison for an offense involving threatening,
stalking, sexually abusing, harassing, or violent acts in which the
victim is a person specified in Section 6211 of the Family
Code. . . . [¶] For persons who committed the offense after
January 1, 1997, successful completion of a batterer’s program,
which shall be a condition of release from parole.” Defendant
does not dispute that he suffered a conviction based on
threatening a person specified in section 6211 of the Family
Code.

                                 2
requested supplemental briefing regarding the date on which
defendant’s parole would expire and, if his parole had expired or
would expire during pendency of the appeal, whether the appeal
was moot. In response, the parties agreed that defendant’s
parole would expire at the end of October 2022, rendering the
appeal moot. (People v. DeLeon (2017) 3 Cal.5th 640, 645
[defendant’s appeal mooted by completion of jail term and
termination of parole supervision].)
      Defendant recognizes the mootness of his appeal and asks
us to dismiss it. The Attorney General, by contrast, asks us to
exercise our discretion to address the question of whether the
trial court properly found that defendant was required to
participate in a domestic violence program pursuant to section
3053.2, arguing that this appeal “involves issues of public
importance likely to reoccur.” The flaw in the Attorney General’s
argument is that exercising discretion in a moot case requires not
only that the issue be likely to recur, but also that it be one that
might otherwise evade appellate review and be of continuing
public interest. (People v. Morales (2016) 63 Cal.4th 399, 409.)
      Although this defendant’s parole term expired before his
appeal could be decided, the question on this appeal is not one
that might otherwise evade review for the simple reason that
parole terms can extend for periods ranging from three years up
to life. (§§ 3000, subd. (b) [parole terms ranging from three to 10
years], 3000.1, subd. (a)(1) [life term of parole for individuals
convicted of first or second degree murder and sentenced to a
maximum term of life pursuant to section 1168].) Moreover, as



                                  3
defendant points out, the trial court’s initial decision to eliminate
the domestic violence condition was dependent on the highly
specific facts of his case—including his participation in the
Archway program that covered many of the same subjects that
domestic violence classes were likely to address. Finally, the
Attorney General cites no authority suggesting that there is a
split of opinion regarding how to interpret section 3053.2, such
that this court should weigh in to provide guidance on a matter of
continuing public interest. (Cf. People v. Bryant (2021)
11 Cal.5th 976, 983, fn. 3 [citing section 3053.2 as an example of
“the Legislature’s authority to statutorily mandate general
conditions of supervision” of parolees]; Terhune v. Superior Court
(1998) 65 Cal.App.4th 864, 874 fn. 7 [including section 3053.2 as
an example of when “parole conditions are mandated by
statute”].)
       We therefore decline to exercise our discretion to decide
this moot appeal.
                            DISPOSITION
       The appeal is dismissed.




                                            BROWN, J.

WE CONCUR:

POLLAK, P. J.
STREETER, J.


People v. Hayes (A163679)




                                  4